Citation Nr: 1604381	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-25 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint disease, lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from December 1978 to December 1982 and from March 1983 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The claim was denied by the Board in an August 2015 decision.  In September 2015, that decision was vacated in order to give the Veteran an opportunity for his requested hearing before the Board.  The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2015.  A transcript is of record.

The RO considered the Veteran's claim on both a direct basis and as due to asbestos exposure.  Due to the favorable disposition herein, the Board need not consider the claim as due to asbestos exposure.  


FINDINGS OF FACT

Degenerative joint disease, lumbosacral spine, had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease, lumbosacral spine, have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

The service treatment records show that in June 1983 the Veteran was diagnosed with a low back strain after straining his low back while working on machinery.  In July 1984 the Veteran complained of pain that started when bowling, and he was diagnosed with a lumbosacral strain.  Paravertebral spasms were noted at February 1985 treatment.  At October 1987 treatment the Veteran complained of low back pain and was diagnosed with musculoskeletal low back pain.

The post-service records show that at November 2009 private treatment the Veteran was noted to have problems with back pain.  He was diagnosed with chronic lumbago.  

The Veteran had a VA examination in January 2011 at which he was diagnosed with degenerative joint disease of the lumbosacral spine.  He reported intermittent back pain since the 1983 in-service injury.  There had not been any injuries since discharge from service.  Post-service treatment had consisted of physical therapy, with no response, a lumbar epidural steroid injection with temporary relief, and medication with moderate relief.  The examiner felt that the in-service episodes for which the Veteran had complaints of back pain were acute, transitory and self-limiting.  The degenerative joint disease of the lumbosacral spine was a result of chronic wear and tear over time and was less likely as not related to any injuries sustained during military service.

January 2014 private records show a diagnosis of severe disc degeneration at L3-4 and 4-5 based on imaging.  The treating physician felt that there was no way to tell if the low back issues were related to the Veteran falling during military service.  The physician felt that the process had been ongoing for many years.  At February 2014 private treatment the Veteran was noted to have severe lumbosacral spine degenerative disc disease.  The treating physician felt that there could be a case made for this being related to the in-service traumatic injury, but it would be difficult to prove either way.

March 2014 and November 2014 private treatment records indicate that the Veteran had chronic back pain that was at baseline level.  His medical history included lumbago.  At April 2015 private treatment it was noted that the Veteran's back pain waxed and waned.  

The Veteran testified at the December 2015 Board decision that he had been continuously treated for back pain since service.  The Veteran's wife wrote in December 2015 that they have been married since 1981 and that the Veteran had had problems with his back since the in-service injury.  His daughter wrote in December 2015 he had had problems with his back for as long as she could recall.  At times his back gave out and he had to stay in bed for days to rest.

A coworker wrote in December 2015 that they had worked together for ten years and that in that time the Veteran had missed approximately 30 days of work with back problems.  Another coworker wrote December 2015 that they had worked together for 15 years and that there were numerous occasions when the Veteran experienced low back pain that required light duty or bedrest for two to three days per occurrence.

The Board notes that the Veteran, his family, and coworkers are competent to report his symptoms that they observed.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Further, the reports of his having knee pain since service are credible.  The record therefore shows that the Veteran has had recurrent symptoms related to his back since active service.  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for degenerative joint disease, lumbosacral spine is granted based on recurrent symptoms since service.  See 38 C.F.R. § 3.303(a).


ORDER

Service connection for degenerative joint disease, lumbosacral spine, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


